DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/766,376, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Original claims 1-35 in parent application 14/184,010 are the same as original claims 1-35 in the instant application.  In 14/184,010 the 37 CFR 1.55/1.78 statement was made that the application should be examined under the AIA .  Since at least one of original claims 1-35 in the ‘010 application has an effective filing date on or after March 16, 2013, it follows that the instant application has an effective filing date on or after March 16, 2013 based on the same original claims.  Further, claim 36 requires a controller configured to direct a heater to heat the thermoplastic material and the tow of carbon fibers and a controller operatively coupled to a cutter.  The priority date for the limitations are understood to be February 19, 2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,104,059. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 36, 41, 43, and 45, claim 1 of the ‘059 patent claims a system for manufacturing at least a portion of a three-dimensional (3D) object adjacent to a support, comprising: a spool/source of filament of thermoplastic material, the filament of thermoplastic material comprising a tow of carbon fibers; a build chamber having a side surface and a bottom surface, wherein the side surface and the bottom surface are in contact with each other; a support for supporting the at least the portion of the 3D object during manufacturing; a positioning assembly having a dispensing end for directing the filament from the source and into contact with (i) the support or (ii) a previously deposited layer of the 3D object adjacent to the support; a drive mechanism configured to move and rotate the support around a Z-axis which is perpendicular to an X-Y plane parallel to a surface of the support and wherein the drive mechanism is mounted on the bottom surface of the build chamber; a heater configured to subject the filament to heating; a cutter for cutting the tow of carbon fibers to generate the at least the portion of the 3D object; and a controller operatively coupled to the cutter, wherein the controller is configured to: (i) direct the filament from the spool/source toward the dispensing end, and (ii) upon directing the filament toward the dispensing end: a. direct the drive mechanism to move the support relative to the dispensing end and to rotate the support around the Z-axis, b. direct the heater to heat the thermoplastic material and the tow of carbon fibers, and c. direct the cutter to cut the tow of carbon fibers to generate a portion of the filament, such that the portion of the filament is deposited towards the support or the previously deposited layer of the 3D object adjacent to the support, thereby manufacturing the at least the portion of the 3D object. As such, claims 36, 41, 43 and 45 are not patentably distinct over claim 1 of the ‘059 patent.
As to claims 37-40, 42, 44 and 46-49, claims 2-11 of the ‘059 patent substantially correspond with and render prima facie obvious the limitations found in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-40, 42, 44 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2015/0202646) in view of Tyler (US 9,511,543) and any one of Dahlin et al. (US 6,022,207), Comb et al. (US 5,939,008) or Crump (US 5,121,329). 
Regarding claim 36, Fischer et al. teach the basic claimed system for manufacturing at least a portion of a three-dimensional object (paragraph [0010]) comprising: 
a source of filament of thermoplastic material (Figure 3, paragraphs [0043], [0044] and [0048] – Material Strand (MS) exiting chamber (KK) is a source of filament of thermoplastic which is then fed to the tool of Figure 2a as shown in Figure 5 wherein the structures of Figures 2a and 3 are combined as a single unit), the filament of thermoplastic material comprising a tow of carbon fibers (carbon fibers with fibers as a tow/bundle – Abstract; paragraphs [0003], [0011], [0013], [0015] – last sentence of paragraph; claims 52 and 53);  
a positioning assembly/print head/extrusion head/wetting unit (2) (Figures 2a and 3 shown together in Figure 5) having a dispensing end/outlet (A) for directing the filament from the source to produce three-dimensional layers (paragraphs [0010] and [0012]; i.e. layers upon layers);
and a heater (H) configured to melt the filament (paragraphs [0015] and [0043]-[0048]; the heater (H) is configured to melt thermoplastic material, as such it is configured/capable of melting the thermoplastic material of material strand (MS); the thermoplastic of (MS) is sheathed in the molten polymer of wetting unit (2) that is melted directly by heater (H) and therefore the heater (H) is configured to/capable of melting/heating the thermoplastic of material strand (MS)).
Fischer et al. do not teach a cutter for cutting the tow of carbon fibers from the composite strand/filament of material leaving the unit to generate the at least the portion of the three-dimensional object or a controller as claimed.
However, Tyler teaches and analogous system (Abstract; Figure 1; Figure 4); wherein the composite strand of material is cut in order to generate a plurality of portions of a filaments that are laid down sequentially to form paths (Figure 2; col. 2, lines 20-26; col. 6, lines 6-37).  Further, Tyler teaches using a controller to control process variables, including temperature control (col. 8, lines 41-62), feeder control and cutting (col. 5, lines 32-38; col. 6, line 5-col. 7, line 54).     
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Fischer et al. and Tyler and to have cut/severed the composite strand of Fischer et al. in order to form a plurality of beads/strands/filaments and to have laid them down, as suggested by Tyler, for the purpose, as suggested by Tyler, of increasing functionality, strength and control of structural properties of the produced three-dimensional object.  Further, it would have been prima facie obvious to one having ordinary skill in the art to control the feeding, temperature and cutting of the material of Fischer et al. by controlling feeding, heater and cutting, as suggested by Tyler, for the purpose, as suggested by the references, of effectively maintaining process parameters within values suitable for forming the three-dimensional object.
The system of Fischer et al. is directed to a system for using a composite material to produce three-dimensional objects by a computer designed layer build-up technique.  Further, Tyler is directed to a method and apparatus for the additive manufacturing of three-dimensional objects from a computer design.  As one having ordinary skill in the art would recognize, this is at least an implicit disclosure of laying the material on what would be reasonably considered to be a support/build platform in accordance with the computer design that reads upon the claimed support.  Fischer et al. do not explicitly recite placing the material on a platform/support as claimed.  
However, each of Dahlin et al. (Abstract; Figure 1 (46); col. 1, lines 5-17; col. 1, line 40-col. 2, line 7; col. 2, line 44-col. 3, line 61); Comb et al. (Abstract; Figure 1 (42)); and Crump (Abstract; Figure 1; Figure 2; Figure 5 (114) (110); Figure 6) provide analogous teaching wherein more details regarding the conventional placement of extruded strands/filaments/beads of material in processes and systems for building three dimensional objects are given.  As each of these references make clear, the material is provided adjacent to a platform/support in accordance with the computer design.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Fischer et al. and any one of Dahlin et al., Comb et al. or Crump and to have placed the composite material of Fischer et al. adjacent to a platform/support in accordance with the computer design, as suggested by any one of the secondary references, for the purpose, as suggested by all of the references of controlling the placement and building of the material in an art recognized suitable manner. In combination, each and every limitation of the claim involving a support and depositing material toward/on the support are met. 
The examiner relies upon a broad reasonable interpretation of the teaching of Fischer et al. to demonstrate the full applicability of the reference in this office action.  In particular, and as set forth above in the body of the rejection based upon Fischer et al., the examiner considers the material strand (MS) material leaving hopper (KK) in Figure 3 to teach and suggest “a source of filament of thermoplastic material, the filament of thermoplastic material comprising a tow of carbon fibers” (paragraphs [0015], [0043], [0044], and [0048]). This material strand (MS) in Fischer et al. is then fed to wetting unit (2) where it is sheathed in the molten thermoplastic material within wetting unit (2) prior to being deposited (Figure 5; paragraphs [0043], [0044] and [0048]).  This interpretation is understood to be proper because claim 36 does not require the source of filament material to be a spool, for example (i.e. the source of material in the claim is not necessarily an external source of filament material that is introduced to all the processing portions of the system for the first time as a composite filament comprising thermoplastic and a tow of carbon fibers).  
As to claims 37 and 38, the combination teaches and suggests moving and controlling the print head and filament material as claimed to produce a three-dimensional object for substantially the reasons set forth above.  Fischer et al. teach moving the head (paragraph [0010], [0011], [0012], [0019] and [0032]) while directing the material through the system.
As to claims 39, 40 and 42, Tyler teach a plurality of materials may be utilized including tows (Figures 1-3; col. 4, line 5-col. 5, line 2). The combination suggests a controller that is configured to provide additional material, as may be required. The reason to combine Fischer et al. and Tyler is the same as that set forth above. Further, the secondary references suggest a spool as set forth above.
As to claim 44, Tyler teach controlling the feed rate of the material (col. 5, lines 32-38). The reason to combine Fischer et al. and Tyler is the same as that set forth above.
As to claim 46, the controller suggested by the combination is for producing three-dimensional objects.  A layer of material produced before another layer supports the layer.
As to claims 47 and 48, Fischer et al. teach using a robotic arm as a positioning assembly wherein the arm has at least three spatial axes (paragraphs [0010], [0019] and [0032]).  The tool of Fischer et al. can be mounted on a guided robotic arm with at least three-axes for translatory as well as rotational movement (paragraph [0019]).  “At least three-axes" is understood to disclose a range that encompasses and renders prima facie obvious the claimed values of six or seven axis.
As to claim 49, Fischer et al. teach the thermoplastic fiber is fed as a filament/strand (paragraphs [0015], [0029]) and the second fiber can comprise a bundle/tow of carbon fiber (paragraph [0015]; paragraphs [0043], [0044], [0048], (MS) – Figures 3 and 5) that is continuous within the thermoplastic filament material (Figure 3). Tyler further teaches plurality of materials may be utilized including tows (Figures 1-3; col. 4, line 5-col. 5, line 2). The combination teaches and suggests the filament is a continuous tow filament. 
Claim 41 is not rejected under this combination of references based upon the utilized interpretation of the “source of filament of thermoplastic material.” 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2015/0202646) in view of Tyler (US 9,511,543) and any one of Dahlin et al. (US 6,022,207), Comb et al. (US 5,939,008) or Crump (US 5,121,329), as applied to claims 36-40, 42, 44 and 46-49 above, and further in view of Wust et al. (US 2007/0035069).
As to claim 43, Dahlin et al. teach the material is fed to a substrate (60) which is part of build platform (74).  The build platform (74) moves vertically (col. 4, 14-30).  Comb et al. teach a vertically moving build platform (col. 4, lines 34-50).  Further, Crump teaches movement of the build platform (Figure 1). None of Dahlin et al., Comb et al. or Crump explicitly teach the build chamber has a drive mechanism mounted to the bottom surface of the build chamber as claimed.  However, Wust et al. teach an analogous system for producing 3D objects wherein the build chamber has a drive mechanism mounted on the bottom surface of the build chamber as claimed (Figure 1; paragraph [0020]; (18) (19) (21) (22)). 
Therefore it would have been prima facie obvious to one having ordinary skill before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. with Wust et al. and any one of Dahlin et al., Comb et al. or Crump and to have employed a build chamber as claimed and a drive mechanism as claimed mounted on the bottom surface of the build chamber in the system of Fischer et al., as suggested by Wust et al. taken with any one of Dahlin et al., Comb et al. or Crump,  for the purpose, as suggested by the references, of facilitating vertical movement of the support/build platform within the build chamber in an art recognized suitable fashion.  The combination suggests mounting the drive mechanism to the bottom surface of the build chamber to the same extent the limitation is reasonably disclosed in the instant application. 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2015/0202646) in view of Tyler (US 9,511,543), and any one of Dahlin et al. (US 6,022,207), Comb et al. (US 5,939,008) or Crump (US 5,121,329), as applied to claims 36-40, 42, 44 and 46-49 above, and further in view of either one of Pax (US 2014/0070461) or Mackie et al. (US 8,778,252).
As to claim 45, the combination teaches the system set forth above.  Fischer et al. do not teach rotating a support as claimed. However, each of Pax (paragraph [0034]) and Mackie et al. (Figure 1 (14) (20); col. 4, lines 21-53) teach an analogous system wherein the support structure/build platform is rotated as claimed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. and either one of the secondary references and to have rotated a support structure in the system of Fischer et al., as suggested by the secondary references, for the purpose, as suggested by secondary references, of facilitating the building of three-dimensional objects having desired shapes, structures and complexities.

Claims 36-42, 44 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2015/0202646; effectively filed date of August 16, 2012) in view of Tyler (US 9,511,543; effectively filed date of August 29, 2012), any one of Dahlin et al. (US 6,022,207), Comb et al. (US 5,939,008) or Crump (US 5,121,329) and any one of Jang et al. (US 5,936,861), Mark (US 2014/0361460), or Duty et al. (US 2015/0183159).
It is noted for the purposes of clarity that this is an alternative rejection based upon Fischer et al. 
Regarding claim 36, Fischer et al. teach the basic claimed system for forming a three-dimensional object (paragraph [0010]) comprising: a first fiber/filament/solid strand of thermoplastic material (Figure 1 (F); paragraph [0015]) and a second fiber/elongated product of a reinforcing material such as tow/bundle of carbon fibers (paragraphs [0003], [0011], [0015], [0033], Figure 1 (1); Abstract); 
a positioning assembly/print head/extrusion head/wetting unit (2) (Figures 2A & 3 shown together as an embodiment in Figure 5) comprising a chamber (KK) that is in fluid communication with a nozzle (K2 channel and chamber 3 taken together in Figure 5; paragraphs [0038] and [0048]) with a first end (4) adjacent to the chamber (KK) and a second end (A) for directing the at least one filament to produce three-dimensional layers (paragraphs [0010] and [0012]; i.e. layers upon each other);
a heater configured to heat both the first and second fiber in the chamber (paragraphs [0015] and [0043]-[0048]; Figure 5 (H) and generate a composite strand/bead/filament of thermoplastic reinforced by the second fiber. 
In operation the filament is directed from its starting location/source toward said positioning assembly/print head/extrusion head and this movement through the process is implicitly, intrinsically or obviously controlled by a controller.  The tool of Fischer et al. can be mounted on a guided robotic arm with at least three-axes for translatory as well as rotational movement in order to use the freshly sheathed material (i.e. the heated/molten thermoplastic composite strand containing reinforcing material) for the purpose of building up three-dimensional objects (paragraphs [0010], [0011], [0019]) wherein the sheathed material is deposited in successive steps one after another to form the object (paragraph [0012]).  As such, Fischer et al. is understood to utilize a positioning assembly having a dispensing end as claimed.  
Fischer et al. do not explicitly teach the composite strand is cut so that a portion of the at least one filament is laid down sequentially in the building of the three-dimensional object or explicitly that a controller is utilized as claimed.  However, Tyler teaches and analogous system (Abstract; Figure 1; Figure 4); wherein the composite strand of material is cut in order to generate a plurality of portions of filaments that are laid down sequentially to form paths (Figure 2; col. 2, lines 20-26; col. 6, lines 6-37).  Further, Tyler teaches using a controller to control process variables, including temperature control (col. 8, lines 41-62), feeder control and cutting (col. 5, lines 32-38; col. 6, line 5-col. 7, line 54).     
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Fischer et al. and Tyler and to have cut/severed the composite strand of Fischer et al. in order to form a plurality of beads/strands/filaments and to have laid them down, as suggested by Tyler, for the purpose, as suggested by Tyler, of increasing functionality, strength and control of structural properties of the produced three-dimensional object.  Further, it would have been prima facie obvious to one having ordinary skill in the art to control the feeding, temperature and cutting of the material of Fischer et al. by controlling feeding, heater and cutting, as suggested by Tyler, for the purpose, as suggested by the references, of effectively maintaining process parameters within values suitable for forming the three-dimensional object.
Figure 1 of Fischer et al. suggests or implies feeding the reinforcing fiber/elongated product (1) from a spool.  Further, wherever the material of Fischer et al. is fed from is reasonably understood to be a source.  However, Fischer et al. do not explicitly teach feeding the solid materials from sources, such as a spool.
However, Tyler makes explicit that analogous reinforcing fiber material is provided to the opening from a spool of material (col. 4, lines 5-7) and each of Dahlin et al. (Abstract; Figure 1 (46); col. 1, lines 5-17; col. 1, line 40-col. 2, line 7; col. 2, line 44-col. 3, line 61); Comb et al. (Abstract; Figure 1 (42)); and Crump (Abstract; Figure 1; Figure 2; Figure 5 (114) (110); Figure 6; col. 10, lines 12-25) provide analogous teaching wherein the solid thermoplastic/building/modeling fiber/filament material that is to be fed through an opening is be supplied from spools of the material. In the combination, the controlled system directs the fiber to the opening.  Dahlin et al. (Abstract) and Comb (Figure 7; col. 5, lines 11-57) explicitly include circuitry and electronics that connects the spool to the control system and Crump also teaches controlling the spool (col. 10, lines 12-26). 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. with Tyler and any one of Dahlin et al., Comb et al. or Crump and to have fed the material of Fischer et al. from spools of the materials, as suggested by Tyler and any one of Dahlin et al., Comb et al. or Crump, for the purpose, as suggested by the references, of feeding the material to an opening in a controlled and effective manner wherein more, uninterrupted, material can be processed than could be processed if definite length strands of material were individually fed to the opening/nozzle.
As to the material utilized by Fischer et al., Fischer et al. do not explicitly teach the filament of thermoplastic material contains a tow of carbon fibers as claimed.  However, each of Jang et al. (Figures 8A and 8B; col. 11, lines 6-22), Mark (Figures 1A (4) (6) and 1B; paragraphs [0005], [0098], [0104]-[0110], [0113], and [0127]) and Duty et al. (paragraphs [0009] – “carbon fiber reinforcements in polymer filaments”, [0019] and [0023]) teach analogous systems and methods wherein a source of filament of thermoplastic material is employed, wherein the filament of thermoplastic material contains one or more reinforcing materials.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. and any one of the secondary references and to have utilized a source of filament of thermoplastic material, wherein the filament of thermoplastic material contains a tow of carbon fibers, in the system of Fischer et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of facilitating the usage of both thermoplastic and reinforcing material in a fused deposition modeling system in a compact and simplified manner. Fischer et al. teach a thermoplastic filament and a tow/bundle of carbon fibers. The secondary references teach analogous systems and methods that include feeding a composite filament containing thermoplastic and reinforcing materials to the system. 
The system of Fischer et al. is directed to a system for using a composite material to produce three-dimensional objects by a computer designed layer build-up technique.  Further, Tyler is directed to a method and apparatus for the additive manufacturing of three-dimensional objects from a computer design.  As one having ordinary skill in the art would recognize, this is at least an implicit disclosure of laying the material on what would be reasonably considered to be a support/build platform in accordance with the computer design.  However, Fischer et al. do not explicitly recite placing the material on a platform/support.  However, each of Dahlin et al. (Abstract; Figure 1 (46); col. 1, lines 5-17; col. 1, line 40-col. 2, line 7; col. 2, line 44-col. 3, line 61); Comb et al. (Abstract; Figure 1 (42)); and Crump (Abstract; Figure 1; Figure 2; Figure 5 (114) (110); Figure 6) provide analogous teaching wherein more details regarding the conventional placement of extruded beads of material in processes and systems for building three dimensional objects are given.  As each of these references make clear, the material is provided adjacent to a platform/support in accordance with the computer design.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Fischer et al. and any one of Dahlin et al., Comb et al. or Crump and to have placed the composite material of Fischer et al. adjacent to a platform/support in accordance with the computer design, as suggested by any one of the secondary references, for the purpose, as suggested by all of the references of controlling the placement and building of the material in an art recognized suitable manner.  
In the combination, two scenarios are suggested.  In a first scenario, the composite filament containing thermoplastic and a tow of carbon fibers replaces hopper (KK) in Figures 3 and 5 such that the composite fiber is an equivalent material strand (MS) as set forth in Fischer et al. that is fed directly to the wetting unit (2).  In a second scenario, the thermoplastic of the composite fiber provides the material that is melting in the wetting unit for dispensing onto the support. Further, in the combination, the heater is configured to melt the filament.  In the first scenario, the heater is capable of melting the thermoplastic material of the equivalent (MS) and this is understood to read upon the claimed “configured to” (also see step (ii) a. which only requires heating of the material and not melting).  Further, it would have been prima facie obvious to one having ordinary skill in the art to have melted the thermoplastic of the equivalent material strand when further sheathing it in wetting unit (2) in order to facilitate a bond between the layers of thermoplastic.  In the second scenario, the thermoplastic of the composite strand is melted as it is what provides the molten thermoplastic for the wetting unit directly.
As to claims 37 and 38, the combination teaches and suggests moving and controlling the print head and filament material as claimed to produce a three-dimensional object for substantially the reasons set forth above.  Fischer et al. teach moving the head (paragraph [0010], [0011], [0012], [0019] and [0032]) while directing the material through the system.
As to claims 39-42, Tyler teach a plurality of additional materials may be utilized including tows (Figures 1-3; col. 4, line 5-col. 5, line 2). The combination suggests a controller that is configured to provide additional material, as may be required. The reason to combine Fischer et al. and Tyler is the same as that set forth above. Further, the secondary references suggest a spool as set forth above.
As to claim 44, Tyler teach controlling the feed rate of the material (col. 5, lines 32-38). The reason to combine Fischer et al. and Tyler is the same as that set forth above.
As to claim 46, the controller suggested by the combination is for producing three-dimensional objects.  A layer of material produced before another layer supports the layer.
As to claims 47 and 48, Fischer et al. teach using a robotic arm as a positioning assembly wherein the arm has at least three spatial axes (paragraphs [0010], [0019] and [0032]).  The tool of Fischer et al. can be mounted on a guided robotic arm with at least three-axes for translatory as well as rotational movement (paragraph [0019]).  “At least three-axes" is understood to disclose a range that encompasses and renders prima facie obvious the claimed values of six or seven axis.
As to claim 49, Fischer et al. teach the thermoplastic fiber is fed as a filament/strand (paragraphs [0015], [0029]) and the second fiber can comprise a bundle/tow of carbon fiber (paragraph [0015]; paragraphs [0043], [0044], [0048], (MS) – Figures 3 and 5) that is continuous within the thermoplastic filament material (Figure 3). Tyler further teaches plurality of materials may be utilized including tows (Figures 1-3; col. 4, line 5-col. 5, line 2). The combination teaches and suggests the filament is a continuous tow filament.  

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2015/0202646; effectively filed date of August 16, 2012) in view of Tyler (US 9,511,543; effectively filed date of August 29, 2012), any one of Dahlin et al. (US 6,022,207), Comb et al. (US 5,939,008) or Crump (US 5,121,329) and any one of Jang et al. (US 5,936,861), Mark (US 2014/0361460), or Duty et al. (US 2015/0183159), as applied to claims 36-42, 44 and 46-49, and further in view of Wust et al. (US 2007/0035069).
As to claim 43, Dahlin et al. teach the material is fed to a substrate (60) which is part of build platform (74).  The build platform (74) moves vertically (col. 4, 14-30).  Comb et al. teach a vertically moving build platform (col. 4, lines 34-50).  Further, Crump teaches movement of the build platform (Figure 1). None of Dahlin et al., Comb et al. or Crump explicitly teach the build chamber has a drive mechanism mounted to the bottom surface of the build chamber as claimed.  However, Wust et al. teach an analogous system for producing 3D objects wherein the build chamber has a drive mechanism mounted on the bottom surface of the build chamber as claimed (Figure 1; paragraph [0020]; (18) (19) (21) (22)). 
Therefore it would have been prima facie obvious to one having ordinary skill before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. with Wust et al. and any one of Dahlin et al., Comb et al. or Crump and to have employed a build chamber as claimed and a drive mechanism as claimed mounted on the bottom surface of the build chamber in the system of Fischer et al., as suggested by Wust et al. taken with any one of Dahlin et al., Comb et al. or Crump,  for the purpose, as suggested by the references, of facilitating vertical movement of the support/build platform within the build chamber in an art recognized suitable fashion.  The combination suggests mounting the drive mechanism to the bottom surface of the build chamber to the same extent the limitation is reasonably disclosed in the instant application. 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2015/0202646; effectively filed date of August 16, 2012) in view of Tyler (US 9,511,543; effectively filed date of August 29, 2012), any one of Dahlin et al. (US 6,022,207) or Comb et al. (US 5,939,008) or Crump (US 5,121,329) and any one of Jang et al. (US 5,936,861), Mark (US 2014/0361460), or Duty et al. (US 2015/0183159), as applied to claims 36-42, 44 and 46-49 above, and further in view of either one of Pax (US 2014/0070461) or Mackie et al. (US 8,778,252).
As to claim 45, the combination teaches the system set forth above.  Fischer et al. do not teach rotating a support as claimed. However, each of Pax (paragraph [0034]) and Mackie et al. (Figure 1 (14) (20); col. 4, lines 21-53) teach an analogous system wherein the support structure/build platform is rotated as claimed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. and either one of the secondary references and to have rotated a support structure in the system of Fischer et al., as suggested by the secondary references, for the purpose, as suggested by secondary references, of facilitating the building of three-dimensional objects having desired shapes, structures and complexities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both Butcher et al. (US 2015/0165666; currently not utilized in the rejection, but available as prior art and having a priority date of December 12, 2013) and Mark (US 2014/0361460; currently utilized as a secondary reference in the rejection) are understood to be applicable as alternative primary references suitable for combination with the art of record.  These references should be considered in detail and in light of the art of record prior to responding to the current office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742